Citation Nr: 1017412	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1999 to January 
2004, which included service in Southwest Asia from April 
2003 to October 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in relevant, part denied service 
connection for PTSD.  

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of this 
hearing has been included in the record.       

In December 2008 the Board remanded this matter for further 
development.  The Board finds that order sufficiently 
complied with and the claim is now ready for review.  A 
remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In consideration of a recent United States Court of Appeals 
for Veterans Claims (Court) decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater from 
April 2003 to October 2003. 

2.  The stressor event, the death of a named fellow soldier, 
was confirmed.  

3.  A current diagnosis of PTSD is not of record.

4.  Resolving doubt in favor of the Veteran, the evidence 
establishes the Veteran has a diagnosis of an acquired 
psychiatric disability, specifically an anxiety disorder, 
resulting from a verified in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disability, diagnosed as an anxiety 
disorder, was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (2008).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Discussion - PTSD

After carefully reviewing and weighing the evidence of 
record, and when resolving doubt in the Veteran's favor, the 
Board finds that the requirements for service connection for 
an acquired psychiatric disability, diagnosed as an anxiety 
disorder, are met.

The relevant evidence of record consists of the Veteran's 
service treatment records, which do contain a January 2002 
diagnosis of alcohol abuse, though no complaint or treatment 
of any acquired psychiatric disorders.  The Veteran's 
November 2003 separation Report of Physical Examination found 
his psychiatric system clinically normal.   

The Veteran submitted his claim seeking service connection 
for PTSD in February 2005 and sought VA treatment in June 
2005.  The PTSD screening was positive.  In July 2005 the 
Veteran had a PTSD evaluation, which included a clinical 
interview, a review of medical records, and an assortment of 
psychiatric tests.  The evaluator noted the Veteran's combat 
trauma.  The Veteran named two individuals (Sgt W. and A.) 
who served in his unit along with him in Iraq and whose 
deaths there haunted him, in addition to other events.  The 
doctor-evaluator made the diagnosis of PTSD noting that 
within the previous six months the Veteran had endorsed 
isolation, particularly from crowd, anger at Arabs, 
survivor's guilt over the two friends he had lost, 
hallucinations in the form of smells of that region, and an 
increased use of alcohol.  The doctor-evaluated found that 
the Veteran had been exposed to a traumatic event; that 
traumatic event was persistently re-experienced, in the form 
of persistent thoughts about Iraq; the Veteran was persistent 
in avoiding stimuli associated with the trauma and 
experienced a numbing of general responsiveness; the Veteran 
experienced persistent symptoms of increased arousal in the 
form of difficulty sleeping, irritability and anger; the 
duration of the disturbance was more than one month and the 
disturbance caused clinically significant distress or 
impairment in his social, occupational, or other areas of 
functioning.  In his summary, the evaluator-doctor 
specifically noted the Veteran continued to be haunted by the 
death of his friend, "A."  The diagnosis reached was PTSD 
and alcohol abuse.  

The Veteran did not seek follow-up treatment after September 
2005 and was afforded a VA PTSD examination in October 2007.  
The claims file was reviewed.  This examiner reached a 
diagnosis of alcohol abuse, depressive disorder, not 
otherwise specified, and anxiety disorder.  The Veteran 
reported some stressors, though the report does not include 
the deaths of Sgt W and A.  The examiner found his symptoms 
very mild and concluded that he could not reach the diagnosis 
of PTSD because the level of the anxiety symptoms did not 
achieve the level of frequency or intensity consistent with a 
PTSD diagnosis.  

Following the Board's December 2008 remand, the service-
related death of the Veteran's friend, "A.", was confirmed.  

In March 2009 the Veteran was afforded another PTSD VA 
examination and the examiner noted that the death of fellow 
soldier "A." had been confirmed.  The medical records were 
reviewed.  Again, the examiner found his symptoms were "so 
mild" and that he was functioning "pretty well."  The 
examiner could not reach a PTSD diagnosis nor a depressive 
disorder or anxiety disorder diagnosis because he did not 
have symptoms that met the functional or threshold criteria 
for an Axis I diagnosis.  He did have a small number of 
anxiety disorder symptoms, but again they were not of such 
severity or number to meet the DSM threshold diagnostic 
criteria.  The examiner did reach the diagnosis of alcohol 
abuse.

In October 2009 the Veteran was afforded a mental disorders 
(non-PTSD) VA examination.  The claims file was reviewed, as 
well as his previous October 2007 and March 2009 PTSD VA 
examinations.  The Veteran reported he still had an 
occasional depressed mood related to feeling guilty about 
surviving Iraq and seeing others wounded there and that he 
had been severely depressed right after his return from Iraq, 
but his family had helped him.  Following a clinical 
interview, the examiner reached the diagnosis of anxiety 
disorder, not otherwise specified (NOS), and alcohol abuse.  
The examiner noted that while he did not meet the criteria 
for PTSD, he had some mild anxiety and insomnia.

At the outset, the Board initially acknowledges the diagnosis 
of PTSD in 2005.  However, clinical evaluations dated in 
October 2007, March 2009 and in October 2009 all found that 
the Veteran did not meet the criteria for PTSD.  Thus, the 
Board finds that service connection for the Veteran's claimed 
PTSD is not warranted.  

Nonetheless, as previously noted, a diagnosis of an anxiety 
disorder is of record.  See VA examination report dated in 
October 2009; see also Clemmons, supra.  After a careful 
review of the positive and negative evidence of record, the 
Board finds that the requirements of entitlement to service 
connection for an anxiety disorder are met.  The objective 
evidence of record confirms that the Veteran's stressor event 
occurred, that of the death of his fellow soldier, A.  
Additionally, when resolving doubt in the Veteran's favor, 
the medical evidence causally relates his psychiatric 
problems to his military service in Iraq.  Accordingly, 
entitlement to service connection for an acquired psychiatric 
disability, diagnosed as an anxiety disorder, is warranted.  
In this regard, the appeal is granted.

Duty to Assist and Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, diagnosed as an anxiety disorder, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


